Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 6-9, 11, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (EP 0512897 A1) in view of Stephens (US 20060032982 A1).

Regarding Claim 1, Guimbal teaches a landing gear system for an aircraft comprising: a composite flex beam and a curvature having a radius greater than 5 inches (Fig. 2 element 2); and a trunnion connected to the composite flex beam and offset from a neutral surface of the composite flex beam (Fig. 2 element 5).
	Guimbal fails to explicitly teach a beam having through-thickness stitching.
	However, Stephens teaches a beam having through-thickness stitching (“Alternatively, or additionally, the first structural element may be reinforced by means of through-thickness stitching, shown in FIG. 5e, preventing the plies from delaminating” Par. [0071] lines 7-10).
	Guimbal and Stephens are considered analogous to the claimed invention as they are in the same field of aircraft structures. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite beam of Guimbal with the through-thickness stitching of Stephens. Doing so would allow for the structure to maintain integrity and as stated by Stephens, it would prevent the plies from delaminating.

Regarding Claim 3, Guimbal and Stephens teach the limitations set forth in Claim 1.
Guimbal and Stephens fail to explicitly teach the composite flex beam is configured to accommodate an angular deflection of up to 15 degrees. 
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the landing gear system of Guimbal to have a deflection of up to 15 degrees. Guimbal discloses the angular deflection of the cross beam (“the link 18 between the pads 4 and the cross member 3 allows angular deflections between said cross member 3 and said pads 4, angularly linked to the cross member 2 by the link 17”, PE2E English translation). Through routine testing and experimentation, one of ordinary skill in the art would implement different mechanical properties of the landing gear, depending on the weight of the aircraft. 

Regarding Claim 4, Guimbal and Stephens teach the limitations set forth in Claim 1.
Guimbal further discloses a density of the stitching is greater near a leading edge and a trailing edge of the composite flex beam (Shown in Fig. 8). 

Regarding Claim 6, Guimbal and Stephens teach the limitations set forth in Claim 1.
Guimbal further discloses the trunnion is offset between 0.1 inches and 10 inches from a top surface of the composite flex beam, such that movement of the trunnion has an acceptable value, wherein a maximum acceptable value of trunnion movement is based upon the design of the aircraft having the trunnion (Fig. 2 element 5). 

Regarding Claim 7, Guimbal and Stephens teach the limitations set forth in Claim 6.
Guimbal further discloses the maximum acceptable value of trunnion movement is such that induced strains on surrounding aircraft structures due to movement of the trunnion when a load is applied to the composite flex beam are acceptable based on the design of the aircraft (Fig. 2 element 5). 

Regarding Claim 8, Guimbal and Stephens teach the limitations set forth in Claim 1.
Guimbal further discloses the curvature extends across an entirety of the composite flex beam (Fig. 2 element 2).

Regarding Claim 9, Guimbal and Stephens teach the limitations set forth in Claim 1.
Guimbal further discloses the through-thickness stitching extends across an entirety of the composite flex beam (Shown in Fig. 8).

Regarding Claim 11, Guimbal teaches a landing gear system for an aircraft comprising: a composite flex beam (Fig. 2 element 2) having and a curvature along an entirety of a length of the composite flex beam, a density of the stitching being greater near a leading edge and a trailing edge of the composite flex beam (Shown in Fig. 8).
	Guimbal fails to explicitly teach a beam having through-thickness stitching.
	However, Stephens teaches a beam having through-thickness stitching (“Alternatively, or additionally, the first structural element may be reinforced by means of through-thickness stitching, shown in FIG. 5e, preventing the plies from delaminating” Par. [0071] lines 7-10).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite beam of Guimbal with the through-thickness stitching of Stephens. Doing so would allow for the structure to maintain integrity and as stated by Stephens, it would prevent the plies from delaminating.

Regarding Claim 13, Guimbal and Stephens teach the limitations set forth in Claim 11.
Guimbal and Stephens fail to explicitly teach the composite flex beam is configured to accommodate an angular deflection of up to 15 degrees.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the landing gear system of Guimbal to have a deflection of up to 15 degrees. Guimbal discloses the angular deflection of the cross beam (“the link 18 between the pads 4 and the cross member 3 allows angular deflections between said cross member 3 and said pads 4, angularly linked to the cross member 2 by the link 17”, PE2E English translation). Through routine testing and experimentation, one of ordinary skill in the art would implement different mechanical properties of the landing gear, depending on the weight of the aircraft.

Regarding Claim 16, Guimbal and Stephens teach the limitations set forth in Claim 11.
Guimbal further discloses the curvature is a varying curvature (Fig. 2 element 2). 

Regarding Claim 19, Guimbal and Stephens teach the limitations set forth in Claim 11.
Guimbal further discloses a trunnion positioned at least 0.1 inches above a top surface of the composite flex beam (Fig. 2 element 5).


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (EP 0512897 A1) in view of Stephens (US 20060032982 A1) and further in view of Coffy (EP 0143690).

Regarding Claim 2, Guimbal and Stephens teach the limitations set forth in Claim 1.
Guimbal and Stephens fail to explicitly teach the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam. 
However, Coffy teaches the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam (Deflection shown between Fig. 2 and Fig. 3).
Guimbal, Stephens and Coffy are considered to be analogous to the claimed invention as they are in the same field of aircraft landing gear system design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flex beam of Guimbal to have a maximum deflection value between 12 and 14 inches. Through routine testing and experimentation, one of ordinary skill in the art would modify the beam of Guimbal to have the required maximum deflection value depending on the weight of the aircraft that it is being implemented on.

Regarding Claim 12, Guimbal and Stephens teach the limitations set forth in Claim 11.
Guimbal and Stephens fail to explicitly teach the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam.
However, Coffy teaches the composite flex beam is configured to have a maximum acceptable deflection value of between 12 inches and 14 inches in a Z-direction of the composite flex beam (Deflection shown between Fig. 2 and Fig. 3).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flex beam of Guimbal to have a maximum deflection value between 12 and 14 inches. Through routine testing and experimentation, one of ordinary skill in the art would modify the beam of Guimbal to have the required maximum deflection value depending on the weight of the aircraft that it is being implemented on.

Claim(s) 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (EP 0512897 A1) in view of Stephens (US 20060032982 A1) and further in view of Cordy (WO 2007106070 A2).

Regarding Claim 5, Guimbal and Stephens teach the limitations set forth in Claim 1.
Guimbal and Stephens fail to explicitly teach the stitching is in a grid pattern having a cell size of between 0.2 inches and 0.5 inches.
However, Cordy teaches the stitching is in a grid pattern having a cell size of between 0.2 inches and 0.5 inches (Grid shown in Fig. 2).
	Guimbal, Stephens and Cordy are considered to be analogous to the claimed invention as they are in the same field of aircraft landing gear system design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flexible beam of Guimbal to have a stitching pattern as disclosed by Cordy. Through routine testing and experimentation, one of ordinary skill in the art would have determined the cell size required to support an aircraft depending on its weight. 
	
Regarding Claim 14, Guimbal and Stephens teach the limitations set forth in Claim 11.
Guimbal and Stephens fail to explicitly teach the stitching is in a grid pattern.
However, Cordy teaches the stitching is in a grid pattern (Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flexible beam of Guimbal to have a stitching pattern as disclosed by Cordy. Grid patterns are known in the art to provide strength while minimizing the weight of the structure

Regarding Claim 15, Guimbal, Stephens and Cordy teach the limitations set forth in Claim 14.
Cordy further discloses the grid pattern has a cell size of between 0.2 inches and 0.5 inches (Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite flexible beam of Guimbal to have a stitching pattern as disclosed by Cordy. Through routine testing and experimentation, one of ordinary skill in the art would have determined the cell size required to support an aircraft depending on its weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644